UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6340


THEODORE SULLIVAN,

                    Plaintiff - Appellant,

             v.

R. W. YOUNCE, Former Warden, sued in their individual and official capacities;
PEARSON, Warden, sued in their individual and official capacities; HARRISON,
Lt. Invs., sued in their individual and official capacities; MEDILIA, Sgt., sued in
their individual and official capacities; WENDY S. HOBBS, Eastern Regional
Administrator, sue in her individual and official capacities,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:15-cv-00010-REP-RCY)


Submitted: August 31, 2017                                  Decided: September 11, 2017


Before NIEMEYER, AGEE and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theodore Sullivan, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Theodore Sullivan appeals the district court’s order denying relief on his 42

U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sullivan v.

Younce, No. 3:15-cv-00010-REP-RCY (E.D. Va. Feb. 16, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                            2